Citation Nr: 0916737	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss disability, 


FINDING OF FACT

The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the hearing loss 
disability claim by means of June 2006 correspondence to the 
Veteran.  The June 2006 letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In addition, it 
informed the Veteran that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's report of medical examination upon separation, 
and VA examination and treatment records.  Additionally, the 
claims file contains the statements of the Veteran.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim for service connection for bilateral hearing 
loss disability.  

The Board notes that the Veteran's service treatment records 
(STRs) were destroyed by a fire at the Records Management 
Center in St. Louis, Missouri in 1973.  A 2001 VA request to 
the National Personnel Records Center (NPRC) for the 
Veteran's medical and dental records resulted in a response 
that the Veteran's record was fire related and all STRs and 
personnel records were destroyed.  The evidence of record 
indicates that in June 2006, the RO sent a letter to the 
Veteran requesting him to complete and return a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  The record further indicates that the Veteran returned 
the form with incomplete information and did not provide the 
name and location of any hospital, dispensary, or medical 
facility where any treatment was provided.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss, as an organic disease of 
the nervous system, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet, App. 46, 
51 (1996).

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving in the field 
artillery.  The Veteran's DD-214 indicates that the Veteran's 
most significant duty assignment was field artillery basic 
(scout), and that he was assigned to a field artillery 
battery.  His specialty is noted to be field artillery 
operations and intelligence specialist.  Based on the 
evidence of record, exposure to acoustic trauma is conceded 
as consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a) (West 2002).
 
The Veteran's July 1956 separation examination report 
reflects that his hearing on whispered voice testing was 
reported as 15/15, bilaterally.  Upon clinical examination, 
the Veteran's ears were noted to be normal.  While 
audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992). 

A January 2006 VA nursing care note reflects that in January 
2006, the Veteran sought treatment for his left ear.  The 
record reflects that he reported left ear fullness and 
decreased hearing in the left ear for one week.  The Veteran 
was diagnosed with impacted cerumen in the right ear, 
probably affecting his actual hearing but also his perceived 
sound to left ear.  The Veteran was instructed to irrigate 
the external ear canals.  It was also noted that "Claritin 
D" may account for more adequate draining of his sinus 
cavities and changes in sound condition.

A November 2006 VA examination report reflects that the 
Veteran reported bilateral hearing loss with onset a few 
years prior.  He stated that he has difficulty hearing in 
movie houses, and hearing a television.  The report further 
reflects that the Veteran reported that both ears are the 
same and that the Veteran does not attribute his hearing loss 
to his tenure in the military.

The evidence of record includes a November 2006 VA 
audiological examination.  The audiological evaluation 
results were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
45
55
LEFT
25
35
35
50
50

The word recognition score was 98 percent for the right ear 
and 98 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was normal to moderately severe 
sensorineural hearing loss in the right ear and normal to 
moderate sensorineural hearing loss in the left ear.  The 
examiner noted that speech reception thresholds were in 
agreement with pure tone test results, and word recognition 
scores were excellent bilaterally.  Furthermore, tympanograms 
revealed normal middle ear pressure and mobility bilaterally.  
Acoustic reflex thresholds were present at normal sensation 
levels bilaterally.  Acoustic reflex decay was negative 
bilaterally.

The November 2006 examiner, opined, based on an examination 
of the Veteran and review of the claims file, that it is not 
at least likely as not that hearing loss is related to 
military service.  The examiner's opinion was based, in part, 
on the Veteran's report that he did not notice hearing loss 
until a few years ago, which is more than 50 years after 
military service.  In addition, the Veteran did not attribute 
his hearing problems to the military, and the Veteran's 
whisper test upon separation was normal. 

The Board notes that the Veteran has current bilateral 
hearing loss disability for VA purposes pursuant to 38 C.F.R. 
§ 3.385; however, the evidence of record does not establish 
that his current hearing loss disability is causally related 
to his service.  While the veteran was afforded the 
opportunity to provide any alternate sources of medical 
corroboration of hearing loss or change in hearing ability in 
service, there is no objective clinical evidence of record of 
bilateral hearing loss until the VA examination in November 
2006, more than 50 years subsequent to service.  Moreover, 
there is no competent medical opinion linking the Veteran's 
current bilateral hearing loss disability for VA purposes to 
service.  When, as here, at least a portion of the service 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit- of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996). 

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, such 
initial demonstration is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  As the preponderance of the evidence is 
against the claim, service connection for bilateral hearing 
loss is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


